GLD-168                                                  NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 10-4346
                                  ___________

                             WILLIAM KEISLING,
                                            Appellant

                                        v.

JUDGE RICHARD K. RENN; JUDGE JOHN S. KENNEDY; JUDGE SHERYL ANN
 DORNEY; JUDGE MARIA MUSTI COOK; J. ROBERT CHUK; PAMELA S. LEE;
RICK LEE; MEDIA NEWS GROUP; YORK DAILY RECORD; RUSSELL WANTZ;
SCHAAD DETECTIVE AGENCY; L.C. “LARRY” HEIM; KATHERMAN HEIM &
  PERRY; COUNTY OF YORK, PENNSYLVANIA; YORK COUNTY JUDICIAL
   DISTRICT COURT; NATIONAL CITY MORTGAGE COMPANY; DOREEN
  WENTZ; PNC BANK; FREDDIE MAC; FEDERAL HOME LOAN MORTGAGE
  CORP.; UDREN LAW FIRM; MARK J. UDREN; LOUIS A. SIMONI; ALAN M.
    MINATO; JOHN DOE(S); RONALD CASTILLE; SUPREME COURT OF
                          PENNSYLVANIA
                ____________________________________

                 On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                         (D.C. Civil No. 1-09-cv-02181)
                  District Judge: Honorable John E. Jones III
                  ____________________________________

                     Submitted for Possible Summary Action
                Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  April 21, 2011

          Before: AMBRO, CHAGARES and GREENBERG, Circuit Judges

                          (Opinion filed: May 2, 2011)
                                  _________

                                   OPINION
                                   _________
PER CURIAM

       Pro se appellant William Keisling appeals the District Court’s dismissal of his

amended complaint. We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary

review over the District Court’s order. See Grier v. Klem, 591 F.3d 672, 676 (3d Cir.

2010). Because this appeal presents no substantial question, we will summarily affirm

the District Court’s judgment. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       Keisling filed a complaint under 42 U.S.C. § 1983 against numerous defendants,1

alleging that he has worked for years at exposing the misconduct of officials in York

County, and that as a result of this work, he has been subjected to unfair and retaliatory

legal actions in which his rights have been repeatedly violated. Keisling’s wide-ranging

allegations focus primarily on three events: (1) a custody case, in which the York County

Court of Common Pleas denied Keisling’s application and granted custody of Keisling’s

daughter to the child’s mother; (2) a foreclosure action on his home; and (3) a defamation




       1
                Keisling has named the following defendants: Richard Renn, the president judge
of the York County Court of Common Pleas; John S. Kennedy, Sheryl Ann Dorney, and Maria
Musti Cook, judges on the York County Court of Common Pleas; J. Robert Chuk, the court
administrator for the York County Court of Common Pleas; Pamela S. Lee, the prothonotary of
the York County Court of Common Pleas; the York Daily Record, a newspaper; Rick Lee, a
reporter for the York Daily Record; MediaNews Group, the owner of the York Daily Record; the
Schaad Detective Agency; Russell Wantz, the owner of the Schaad Detective Agency; L.C.
“Larry” Heim, an attorney; Ronald Castille, the chief justice of the Pennsylvania Supreme Court;
Katherman, Heim and Perry, a law firm; the Supreme Court of Pennsylvania; the County of
York; the York County Court of Common Pleas; National City Mortgage Company; Freddie
Mac; Doreen Wentz, an agent for Freddie Mac; PNC Bank; Federal Home Loan Mortgage Corp.;
Mark J. Udren, an attorney; the Udren Law Firm; Louis A. Simoni, an attorney; and Alan M.
Minato, an attorney.
                                                2
lawsuit filed against him concerning statements he made in his book The Midnight Ride

of Jonathan Luna.

       In two orders, the District Court adopted reports and recommendations from a

magistrate judge and dismissed all of Keisling’s claims under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. Keisling then filed a timely appeal.

       We agree with the District Court that Keisling has failed to state a viable claim.

As an initial matter, we will affirm the Court’s conclusion that Judges Renn, Kennedy,

Dorney, and Cook are protected by absolute immunity. “A judicial officer in the

performance of his duties has absolute immunity from suit and will not be liable for his

judicial acts.” Azubuko v. Royal, 443 F.3d 302, 303 (3d Cir. 2006). Here, Keisling has

alleged that the judicial defendants violated his rights by entering a series of orders

against him. These are prototypical judicial acts, and the doctrine of judicial immunity

therefore bars his claims. See Gallas v. Supreme Court, 211 F.3d 760, 770 (3d Cir.

2000). Keisling’s allegations of corruption do not change this result. See, e.g., Dennis v.

Sparks, 449 U.S. 24, 27- 28 (1980).

       We likewise agree with the District Court’s conclusion that Keisling’s complaint

fails to state a claim against a number of defendants because it does not allege that they

“act[ed] under color of state law,” as is required for a § 1983 action. Kost v.

Kozakiewicz, 1 F.3d 176, 184 (3d Cir. 1993) (internal quotation marks omitted). This

includes the defendants who filed the defamation action against him (Wantz; the Schaad

Detective Agency; Heim; and Kathermanm, Heim and Perry), and the defendants who
                                              3
filed the foreclosure action against him (National City Mortgage, PNC Bank, Wentz,

Udren, the Udren Law Firm, Simoni, and Minato). See Dennis, 449 U.S. at 28 (“merely

resorting to the courts and being on the winning side of a lawsuit does not make a party a

co-conspirator or a joint actor with the judge”).2

       The same analysis is fatal to Keisling’s claims against the Media News Group, the

York Daily Record, and Rick Lee. Keisling claims that Media News Group and the York

Daily Record are government actors because they have entered into a joint operating

agreement under the Newspaper Preservation Act, 15 U.S.C. §§ 1801-04, but that is not

correct — the Act merely waives the antitrust laws as to participating newspapers; it does

not render the newspapers an arm of the federal government. See § 1801 (observing that

it is “[i]n the public interest of maintaining a newspaper press editorially and reportorially

independent”). While Keisling makes bald, conclusory allegations that all of the private


       2
                During the foreclosure action, Federal Home Loan Mortgage Corp.
(“Freddie Mac”) was also a private actor (and thus not amenable to suit under § 1983).
See Am. Bankers Mortgage Corp. v. Fed. Home Loan Mortgage Corp., 75 F.3d 1401,
1407-09 (9th Cir. 1996). It is true that in September 2008, Freddie Mac was placed under
federal conservatorship. See, e.g., Stephen Labaton & Edmund L. Andrews, Mortgage
Giants Taken Over by U.S., N.Y Times, Sept. 8, 2008, at A1. Even assuming that at this
time Freddie Mac began acting under color of federal law, and construing Keisling’s
claim as arising under Bivens v. Six Unknown Named Agents of the Federal Bureau of
Narcotics, 403 U.S. 388 (1971), the claim fails because Freddie Mac (under this
assumption) is a government entity and not an individual government agent. See FDIC v.
Meyer, 510 U.S. 471, 485-86 (1994). Even more fundamentally, Keisling’s allegations
concerning the ejectment action (as to both Freddie Mac and the individuals who
purportedly acted in concert with it) are entirely conclusory and fail to state a facially
plausible claim. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (“Threadbare
recitals of the elements of a cause of action, supported by mere conclusory statements, do
not suffice.”).
                                              4
defendants were involved in a conspiracy with the judicial defendants, these allegations

are insufficient to plead an unconstitutional conspiracy (or, concomitantly, to plead that

the defendants therefore acted under color of state law). See Great W. Mining & Mineral

Co. v. Fox Rothschild LLP, 615 F.3d 159, 176-78 (3d Cir. 2010).

       Nor did the District Court err in concluding that the Supreme Court of

Pennsylvania and the York County Court of Common Pleas are entitled to immunity

under the Eleventh Amendment. See, e.g., Benn v. First Judicial Dist. of Pa., 426 F.3d

233, 241 (3d Cir. 2005). While states can waive their Eleventh Amendment immunity,

see Koslow v. Commonwealth of Pennsylvania, 302 F.3d 161, 168 (3d Cir. 2002),

Pennsylvania has not done so, see 42 Pa. Cons. Stat. § 8521(b). Moreover, although

Congress can abrogate a state’s sovereign immunity, it did not do so through the

enactment of § 1983, the federal law under which Keisling proceeds. See Quern v.

Jordan, 440 U.S. 332, 345 (1979).

       Keisling’s claim against York County likewise fails. A municipality can be liable

under § 1983 only when its policy or custom causes a constitutional violation, see City of

Canton v. Harris, 489 U.S. 378, 385 (1989), and Keisling has failed to allege any such

policy or custom.

       We will also affirm the District Court’s dismissal of Keisling’s claims against

Pamela Lee and J. Robert Chuk. Keisling complains that Lee failed to notify him that a

certain motion had been assigned to Judge Cook and that she issued a writ of possession,

and that Chuk wrongly assigned a case to Judge Dorney. However, putting aside
                                             5
Keisling’s conclusory labels, he has failed to show that he possesses a plausible claim

that these defendants acted inappropriately or otherwise violated his constitutional rights.

See Iqbal, 129 S. Ct. at 1950 (“[W]here the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint has alleged — but it

has not shown — that the pleader is entitled to relief.” (internal quotation marks,

alteration omitted)).

       Finally, we agree with the District Court that Keisling has failed to state a claim

against Chief Justice Castille. While Keisling was apparently offended by a speech that

Chief Justice Castille made concerning the League of Women Voters, he has not shown

that the speech violated his constitutional rights. See, e.g., Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 & n.1 (1992) (providing that one of the elements of

constitutional standing to bring suit is a concrete injury personal to the plaintiff).

       Accordingly, we conclude that there is no substantial question presented by this

appeal, and will thus summarily affirm the District Court’s orders dismissing Keisling’s

complaint. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                               6